Per Curiam. Appellant has sought to appeal from a judgment of conviction in the amount of $129.00 and costs. The arguments contained in the briefs seem to indicate that appellant was convicted under a Little Rock city ordinance which prohibits the occupancy of premises upon which are stored abandoned vehicles. Appellant has failed to abstract such material parts of the record as are necessary to an understanding of all questions presented to this court for decision as required by Rule 9(d), Rules of the Supreme Court, Ark. Stat. Ann., Vol. 3A, p. 485 (Repl. 1979); therefore, we must affirm the trial court under Rule 9 (e) (2). Bank of Ozark v. Isaacs, 263 Ark. 113, 563 S.W. 2d 707 (1978). Appellant has failed to abstract the following parts of the record necessary for a decision in this case: 1. The ordinance sought to be declared unconstitutional; 2. The citation setting forth the violation of the ordinance; 3. The ruling of the trial judge specifying the portion of the ordinance violated; 4. Any motions or objections raised as to the constitutionality of the ordinance; 5. The ruling of the trial judge regarding the ordinance’s constitutionality. In numerous cases this court has found it necessary to affirm for noncompliance with Rule 9. Dyke Industries, Inc. v. Johnson Construction Co., 261 Ark. 790, 551 S.W. 2d 217 (1977); Smith v. Smith, 263 Ark. 578, 567 S.W. 2d 88 (1978); Wade v. Franklin-Stricklin Land Surveyors, Inc., 264 Ark. 841, 575 S.W. 2d 672 (1979);Perry v. Cox, 266 Ark. 402, 585 S.W. 2d 33 (1979); Smith v. Bullard, 271 Ark. 794 (1981). Affirmed.